Title: To James Madison from Joseph Dougherty, 18 February 1819
From: Dougherty, Joseph
To: Madison, James


Dear Sir.
Washington Feb. 18th. 1819
Your letter of the 16th. Inst. inclosing a check on the Bank of columbia for twenty dollars is safe to hand, for which Shorter wishes me to tender you his warmest thanks for this new proof of your friendly disposition to him.
Shorter is fast recovering, and do not shew any disposition to resume his former bad habits. Your Humble Servt.
Jos. Dougherty
N. B. I have received the $20 from the bank of Col.
J. D.
